UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7029


ROBERT FLETCHER HERBERT,

                      Plaintiff - Appellant,

          v.

WLTX News; WIS; WOLO; STATE NEWSPAPER, THE,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-03485-CMC)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Fletcher Herbert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Fletcher Herbert seeks to appeal the district

court’s   order   accepting   the   recommendation   of   the   magistrate

judge and dismissing his 42 U.S.C. § 1983 (2006) civil rights

action.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on March 25, 2013.      The notice of appeal was filed on June 24,

2013. *   Because Herbert failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We deny Herbert’s motion for a transcript

at government expense and dispense with oral argument because

the facts and legal contentions are adequately presented in the

      *
      For the purpose of this appeal, we assume that the earlier
of the two dates in 2013 appearing on the notice of appeal is
the earliest date it could have been properly delivered to
prison officials for mailing to the court.       Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                     2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3